Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/13/2022 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 8, 9, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimasa (JP 2005-126055 A, with English Machine Translation) in view of Shigetaka (JP 2000-177329 A, with English Machine Translation).
Regarding claim 1, Yoshimasa teaches a tire (Para. [0016]) comprising a tire tread (Fig. 1, Ref. Num. 1), a plurality of tread elements (Fig. 1, Ref. Num. 4), a plurality of grooves (Fig. 1, Ref. Num. 2, 3), and a sipe (Fig. 1, Ref. Num. 5) formed in at least one tread element that comprises a three-dimensional pattern (Fig. 2, Ref. Num. 5, 6) that oscillates in a depth direction with an increasing wavelength from a first wavelength (Fig. 6, Ref. Num. A) at a top end of the sipe to a larger second wavelength (Fig. 6, Ref. Num. D) at the bottom end of the sipe. Yoshimasa teaches that the wavelength gets larger towards the bottom of the sipe, which would make the frequency of oscillation (number of peaks per distance) larger at the top of the sipe than the bottom of the sipe. However, Yoshimasa does not teach that the sipe has a first amplitude at the top of the sipe that is different from a second amplitude at the bottom of the sipe.
	In an analogous art, Shigetaka teaches a tire with sipes (Fig. 1, Ref. Num. 9) that are three-dimensional where the amplitude is larger at the top of the three-dimensional portion (Fig. 3A, Ref. Num. A1) than at the bottom of the three-dimensional portion (Fig. 3A, Ref. Num. A3). That would make the amplitude different at the top than at the bottom.
 	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Yoshimasa with Shigetaka in order to form the three-dimensional sipe with a larger amplitude at the top of the sipe than at the bottom. This modification will help the sipe maintain good ice and snow performance until the later half of the wear (Shigetaka; Para. [0024]).
	Regarding claim 3, Yoshimasa teaches that the three-dimensional pattern is triangular (Fig. 5, Ref. Num. 5, 6).
	Regarding claim 5, Yoshimasa in view of Shigetaka teaches that first amplitude (Shigetaka; Fig. 3A, Ref. Num. A1) is greater than the second amplitude (Fig. 3A, Ref. Num. A3).
	Regarding claim 8, Yoshimasa teaches that the tire is a pneumatic tire (Para. [0016]).
Regarding claim 9, Yoshimasa teaches a tread pattern for a tire tread (Fig. 1, Ref. Num. 1) comprising a plurality of tread elements (Fig. 1, Ref. Num. 4), a plurality of grooves (Fig. 1, Ref. Num. 2, 3), and a sipe (Fig. 1, Ref. Num. 5) formed in at least one tread element that comprises a three-dimensional pattern (Fig. 2, Ref. Num. 5, 6) that oscillates in a depth direction with an increasing wavelength from a first wavelength (Fig. 6, Ref. Num. A) at a top end of the sipe to a larger second wavelength (Fig. 6, Ref. Num. D) at the bottom end of the sipe. Yoshimasa teaches that the wavelength gets larger towards the bottom of the sipe, which would make the frequency of oscillation (number of peaks per distance) larger at the top of the sipe than the bottom of the sipe. However, Yoshimasa does not teach that the sipe has a first amplitude at the top of the sipe that is different from a second amplitude at the bottom of the sipe.
	In an analogous art, Shigetaka teaches a tire with sipes (Fig. 1, Ref. Num. 9) that are three-dimensional where the amplitude is larger at the top of the three-dimensional portion (Fig. 3A, Ref. Num. A1) than at the bottom of the three-dimensional portion (Fig. 3A, Ref. Num. A3). That would make the amplitude different at the top than at the bottom.
 	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Yoshimasa with Shigetaka in order to form the three-dimensional sipe with a larger amplitude at the top of the sipe than at the bottom. This modification will help the sipe maintain good ice and snow performance until the later half of the wear (Shigetaka; Para. [0024]).
Regarding claim 11, Yoshimasa teaches that the three-dimensional pattern is triangular (Fig. 5, Ref. Num. 5, 6).
	Regarding claim 13, Yoshimasa in view of Shigetaka teaches that first amplitude (Shigetaka; Fig. 3A, Ref. Num. A1) is greater than the second amplitude (Fig. 3A, Ref. Num. A3).
Claims 6, 7, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimasa (JP 2005-126055 A) in view of Shigetaka (JP 2000-177329 A) as applied to claims 1 and 9 above, and further in view of Ochiai (US Patent No. 4,878,526 A).
Regarding claims 6 and 14, Yoshimasa does not teach that the sipe has a depth of 60% to 100% of a height of the tread elements.
In an analogous art, Ochiai teaches that sipes in the shoulder areas should have a sipe depth that is 20% to 120% of the tread element height (Col. 3, Lines 2-6). Ochiai does not expressly disclose a value of 60% to 100%; however, it would have been obvious to a person of ordinary skill in the art to configure the depth of the sipe as a percent of the tread element height within the claimed range since Ochiai discloses the depth of the sipe as a percent of the tread element height as between 20% and 120% (Col. 3, Lines 2-6), said range overlapping the claimed range.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Yoshimasa and Shigetaka with Ochiai to form the sipe located in the shoulder areas with a depth of 20% to 120% of the tread element height. This modification will make the tread rubber softer to increase ground pressure while not decreasing rigidity too much (Ochiai; Col. 2, Lines 59-68 – Col. 3, Lines 1-2).
Regarding claims 7 and 15, Yoshimasa does not teach that the sipe has a depth greater than 100% of a height of the tread elements.
In an analogous art, Ochiai teaches that sipes in the shoulder areas should have a sipe depth that is 20% to 120% of the tread element height (Col. 3, Lines 2-6). Ochiai does not expressly disclose a value of greater than 100%; however, it would have been obvious to a person of ordinary skill in the art to configure the depth of the sipe as a percent of the tread element height within the claimed range since Ochiai discloses the depth of the sipe as a percent of the tread element height as between 20% and 120% (Col. 3, Lines 2-6), said range overlapping the claimed range.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Yoshimasa and Shigetaka with Ochiai to form the sipe located in the shoulder areas with a depth of 20% to 120% of the tread element height. This modification will make the tread rubber softer to increase ground pressure while not decreasing rigidity too much (Ochiai; Col. 2, Lines 59-68 – Col. 3, Lines 1-2).
Claims 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimasa (JP 2005-126055 A) in view of Shigetaka (JP 2000-177329 A) and Iwamura (US 2003/0029537 A1).
Regarding claim 16, Yoshimasa teaches a tire (Para. [0016]) comprising a tire tread (Fig. 1, Ref. Num. 1), a plurality of tread elements (Fig. 1, Ref. Num. 4), a plurality of grooves (Fig. 1, Ref. Num. 2, 3), and a sipe (Fig. 1, Ref. Num. 5) formed in at least one tread element that comprises a three-dimensional pattern (Fig. 2, Ref. Num. 5, 6) that oscillates in a depth direction with an increasing wavelength from a first wavelength (Fig. 6, Ref. Num. A) at a top end of the sipe to a larger second wavelength (Fig. 6, Ref. Num. D) at the bottom end of the sipe. Yoshimasa teaches that the wavelength gets larger towards the bottom of the sipe, which would make the frequency of oscillation (number of peaks per distance) larger at the top of the sipe than the bottom of the sipe. However, Yoshimasa does not teach that the sipe has a first amplitude at the top of the sipe that is different from a second amplitude at the bottom of the sipe.
In an analogous art, Shigetaka teaches a tire with sipes (Fig. 1, Ref. Num. 9) that are three-dimensional where the amplitude is larger at the top of the three-dimensional portion (Fig. 3A, Ref. Num. A1) than at the bottom of the three-dimensional portion (Fig. 3A, Ref. Num. A3). That would make the amplitude different at the top than at the bottom.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Yoshimasa with Shigetaka in order to form the three-dimensional sipe with a larger amplitude at the top of the sipe than at the bottom. This modification will help the sipe maintain good ice and snow performance until the later half of the wear (Shigetaka; Para. [0024]). However, neither Yoshimasa nor Shigetaka teach the method of forming the tire tread.
In an analogous art, Iwamura teaches a method for forming a tire tread with sipes (Fig. 1, Ref. Num. 4) using sipe blades (Fig. 7) on a tire mold (Para. [0037]) where the sipe blade has shape corresponding to the sipe (Para. [0038]). Iwamura also teaches that the tire tread is removed from the mold (Para. [0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Yoshimasa and Shigetaka with Iwamura in order to form the tire tread with sipes with a varying frequency of oscillation using a tire tread mold with sipe blades in the same shape as the sipe. This is a known method of forming tire sipes and can help prevent the sipe blades from being deformed (Iwamura; Para. [0040]).
Regarding claim 18, Yoshimasa teaches that the three-dimensional pattern is triangular (Fig. 5, Ref. Num. 5, 6).
	Regarding claim 19, Yoshimasa in view of Shigetaka teaches that first amplitude (Shigetaka; Fig. 3A, Ref. Num. A1) is greater than the second amplitude (Fig. 3A, Ref. Num. A3).
Response to Arguments
Applicant’s arguments with respect to claims 1, 9, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571)272-2664. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.J.W./Examiner, Art Unit 1749                                                                                                                                                                                                        




/ROBERT C DYE/Primary Examiner, Art Unit 1749